Opinion issued December 23, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NOS. 01-10-00958-CR, 01-10-00959-CR
———————————
in re Jose G. Diaz, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
Relator,
Jose G. Diaz, has filed a pro se petition for writ of mandamus, requesting that
this Court compel the district court to rule on relator’s combined motion for
“speedy trial” and motion to “dismiss indictment.”  
          We deny
the petition for writ of mandamus.  
                                                                   
 
Per
Curiam
 
Panel
consists of Justices Jennings, Alcala, and Sharp.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator’s petition asserts that
he is charged with the offenses of sexual assault of a child and indecency with
a child in cause numbers 10CR1966 and 10CR1967 in the 56th District Court of
Galveston County, Texas, the Honorable Lonnie Cox presiding.